Exhibit 10.21(h)
NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.
AMENDMENT NUMBER ONE
THIS AMENDMENT NUMBER ONE dated this 17th day of December, 2010 is to that
certain Inventory Financing Agreement entered into by and between GE Commercial
Distribution Finance Corporation (“CDF”) and the undersigned Dealers (each,
individually, a “Dealer” and, collectively, “Dealers”) dated June 24, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Financing
Agreement”).
WHEREAS, the parties hereto desire to amend the Financing Agreement in certain
respects;
NOW THEREFORE, in consideration of the premises and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties, the parties hereby agree as follows:
1. Section 1(b) of the Financing Agreement is hereby deleted and is replaced
with the following:
“(b) Floor Plan Advances. Subject to the terms and conditions of this Agreement,
CDF agrees to thereafter make available to Dealers extensions of credit on a
revolving basis in such amounts as Dealers may from time to time request up to
an aggregate total of one hundred million dollars ($100,000,000.00) (as such
amount may be increased by CDF pursuant to Section 1 (f), the “Maximum Credit
Amount”), minus (i) the outstanding amount of Approvals (as defined below), and
(ii) the aggregate outstanding amount of any other Obligations of Dealers to CDF
and any CDF Affiliates, plus (iii) an amount (the “Reserve Adjustment”) equal to
the lesser of (X) the balance of the Cash Collateral Reserve (as defined in that
certain [****], dated the date hereof, between CDF and Dealers (the [****])),
and (Y) twenty-five million dollars ($25,000,000.00), to purchase inventory,
which will be subject to a purchase money security interest in favor of CDF,
from Dealers’ existing vendors identified on Exhibit A to this Agreement and any
additional vendors acceptable to CDF in its sole discretion (such existing
vendors and additional vendors, in each case until any such vendor shall be
disapproved by written notice from CDF due to (x) such vendor’s failure to
comply with any law, rule, regulation, order or decree; (y) such vendor’s
failure to comply with any internal policies and procedures of CDF or any CDF
Affiliate (as defined below) relating to import or export controls, anti-money
laundering, anti-terrorism, securities law, banking law or regulation, fraud
statutes and other similar laws and regulations and codes of ethical conduct
(collectively, “Internal Policies”); or (z) any circumstance which may make
CDF’s disbursement of any advance to such vendor illegal or otherwise in
violation of any law, rule, regulation, order or decree applicable to CDF or any
Internal Policies, each, a “Vendor” and, collectively, “Vendors”) and for other
purposes (including the Pre- Owned Inventory Sublimit described below);
provided, however, that (1) repayments from time to time of the outstanding
balance of the indebtedness

 

 



--------------------------------------------------------------------------------



 



hereunder shall be available to be reborrowed pursuant to the terms and
conditions of this Agreement; (2) if the Obligations hereunder outstanding at
any time or from time to time exceed the sum of the Maximum Credit Amount and
the Reserve Adjustment, Dealers shall immediately (but in any event within two
(2) Business Days) repay the Obligations in such amount necessary to eliminate
such excess; provided that, in its reasonable discretion, CDF may immediately
cease to make loans and/or to issue Approvals until such repayment occurs, and
(3) notwithstanding anything else contained in this Agreement, (I) CDF may, in
its reasonable discretion, immediately cease to make loans and/or to issue
Approvals (x) upon the occurrence and during the continuance of any Default or
upon the occurrence and during the continuance of any event which, with the
giving of notice, the passage of time, or both would result in a Default, or
(y) if any remittance for any Obligations is dishonored when first presented for
payment, until such payment is honored; and (II) upon termination of this
Agreement, Dealers shall repay to CDF all Obligations hereunder, plus interest
accrued to the date of payment. If a Vendor is disapproved for any reason set
forth above, such disapproval will only affect Dealers’ ability to request, and
CDF’s obligation to fund, subsequent advances and will not require immediate
repayment of previous advances with respect to inventory purchased from such
disapproved Vendor.”
2. Section 1(c) of the Financing Agreement is hereby deleted and is replaced
with the following:
“(c) Pre-Owned Inventory Advances and Sublimits. Subject to the overall Maximum
Credit Amount (as increased by the Reserve Adjustment) set forth above and the
terms and conditions of this Agreement, on and after the Closing Date, CDF
agrees to make cash advances to Dealers with respect to pre-owned units of
inventory; provided that such cash advances shall not exceed the Pre-Owned
Inventory Sublimit and must comply with the pre-owned inventory advance terms
set forth herein. Regardless of the amount of credit available to Dealers under
the Maximum Credit Amount (as increased by the Reserve Adjustment) hereunder,
CDF shall not provide extensions of credit to Dealers in excess of twenty
million dollars ($20,000,000.00) with respect to used or pre-owned inventory
(the “Pre-Owned Inventory Sublimit”). Within such Pre-Owned Inventory Sublimit,
(A) any advances with respect to units with applicable valuations of five
hundred thousand dollars ($500,000.00) or more shall require unit specific
documentation (including an advance request form), (B) CDF will not advance
Dealers more than fifteen million dollars ($15,000,000.00) of such Pre-Owned
Inventory Sublimit for used or pre-owned inventory with applicable valuations of
less than five hundred thousand dollars ($500,000.00) (the “Other Pre-Owned
Sublimit”), and (C) CDF will not advance Dealers more than ten million dollars
($10,000,000.00) of such Pre-Owned Inventory Sublimit for used or pre-owned
inventory with applicable valuations of five hundred thousand dollars
($500,000.00) or more (the “Specific Pre-Owned Sublimit”).”

 

2



--------------------------------------------------------------------------------



 



NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.
3. Section 1(e) of the Financing Agreement is hereby deleted and is replaced
with the following:
“(e) Re-Advances. Subject to the overall Maximum Credit Amount (as increased by
the Reserve Adjustment) set forth above and the terms and conditions of this
Agreement, on and after the Closing Date, CDF agrees to make cash advances to
Dealers with respect to units of inventory (excluding used or pre-owned
inventory) financed by CDF pursuant to Section 1(a) or 1(b) of this Agreement
for which Dealers may have previously made payments to CDF; provided that such
units of inventory have not previously been repaid in full, and further provided
such cash advances shall not exceed (a) 100% of the original invoice amount with
respect to such units, less (b) any curtailment amounts that have been required
to be made by cash payment, offset, application of a Curtailment Offset under
and as defined in the [****], or otherwise with respect to such units or, if
such units were financed by CDF in connection with the Initial Advances, any
curtailment amounts that would have been required to be made by cash payment,
offset, application of a Curtailment Offset under and as defined in the [****],
or otherwise with respect to such units if CDF had financed 100% of the original
invoice amount with respect to such units on or about the applicable invoice
date; provided, further, that such cash advances, in the aggregate, shall not
exceed the Re-Advance Sublimit specified in the Program Terms Letter or, if not
specified in such Program Terms Letter, twenty-five percent (25%) of the Maximum
Credit Amount within any thirty (30) day period.”
4. Each reference in the Financing Agreement, the [****], the Program Terms
Letter, and any other document, instrument or agreement related thereto or
executed in connection therewith (collectively, the “Documents”) to the
Financing Agreement shall be deemed to refer to the Financing Agreement as
amended by this Amendment Number One. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Financing
Agreement.
5. Each Dealer represents and warrants to CDF that (a) all representations and
warranties of Dealer in the Financing Agreement and the other Documents are true
and correct as of the date hereof, (b) such Dealer has all the necessary
authority to enter into and perform this Amendment Number One, (c) this
Amendment Number One, the Financing Agreement, the [****], and the Program Terms
Letter are the legal, valid and binding obligations of such Dealer, enforceable
against Dealer in accordance with their terms, (d) the execution, delivery and
performance of this Amendment Number One will not violate (i) such Dealer’s
organizational documents, (ii) any agreement binding upon it, unless such
violation could not result, individually or in the aggregate, in a Material
Adverse Effect, or (iii) any law, rule, regulation, order or decree, unless such
violation could not result, individually or in the aggregate, in a Material
Adverse Effect, (e) nether a Default nor an event which, with the giving of
notice, the passage of time, or both, would result in a Default has occurred and
is continuing, and (f) the obligations of Dealer to repay the Advances and to
perform the Obligations are absolute and unconditional, and there exists no
right of setoff or recoupment, counterclaim or defense of any nature whatsoever
to payment or performance of the Obligations.

 

3



--------------------------------------------------------------------------------



 



6. All other terms and provisions of the Financing Agreement shall remain in
full force and effect except as modified pursuant to this Amendment Number One.
In the event of any inconsistency between the terms of this Amendment Number One
and any Document, this Amendment Number One shall govern. Each Dealer
acknowledges that it has consulted with counsel and with such other experts and
advisors as it has deemed necessary in connection with the negotiation,
execution and delivery of this Amendment Number One. This Amendment Number One
shall be construed without regard to any presumption or rule requiring that it
be construed against the party causing this Amendment Number One or any part
hereof to be drafted.
7. This Amendment Number One shall not be construed to: (a) impair the validity,
perfection or priority of any lien or security interest securing the
Obligations; (b) waive or impair any rights, powers or remedies of CDF under the
Documents; (c) constitute an election of remedies to the exclusion of any other
remedies; (d) constitute an agreement by CDF or require CDF to waive any
existing or future Default or any event which, with the giving of notice, the
passage of time, or both, would result in a Default, to grant any forbearance
period, or to extend the term of the Financing Agreement or the time for payment
of the Obligations; or (e) constitute an agreement by CDF to make any further
Advances or other extensions of credit to Dealers except as required by and
subject to the terms and conditions of the Financing Agreement as amended
hereby. The execution of this Amendment Number One and acceptance of any
documents related hereto shall not be deemed to be a waiver of any Default or
any event which, with the giving of notice, the passage of time, or both, would
result in a Default, under the Financing Agreement or breach, default or event
of default under any other Document, whether or not known to CDF and whether or
not existing on the date hereof.
8. Each Dealer hereby ratifies and confirms the Financing Agreement, as amended
hereby, and each other Document executed by such Dealer in all respects.
9. Dealers hereby release, remise, acquit and forever discharge CDF and its
affiliates, employees, agents, representatives, consultants, attorneys,
fiduciaries, servants, officers, directors, partners, participants,
predecessors, successors and assigns, subsidiary corporations, parent
corporations and related corporate divisions (collectively, “Released Parties”)
from any and all actions and causes of action, judgments, executions, suits,
debts, claims, demands, liabilities, obligations, damages and expenses of any
and every character, known or unknown, direct and/or indirect, at law or in
equity, of whatsoever kind or nature, whether heretofore or hereafter arising,
for or because of any matter or thing done, omitted or suffered to be done by
any Released Party prior to and including the date of execution hereof and in
any way directly or indirectly arising out of or in any way connected to this
Amendment Number One and the Documents, including without limitation claims
relating to any settlement negotiations (collectively, the “Released Matters”).
Dealers acknowledge that the agreements in this Section 9 are intended to be in
full satisfaction of all or any alleged injuries or damages arising in
connection with the Released Matters. Dealers represent and warrant to CDF that
they have not purported to transfer, assign or otherwise convey any right, title
or interest in any Released Matter to any other person or entity and that the
foregoing constitutes a full and complete release of all Released Matters.

 

4



--------------------------------------------------------------------------------



 



10. This Amendment Number One shall be binding upon, inure to the benefit of and
be enforceable by the parties hereto and their participants, successors and
assigns. No other person or entity shall be entitled to claim any right or
benefit hereunder, including the status of a third-party beneficiary of this
Amendment Number One.
11. Except as expressly set forth herein, there are no agreements or
understandings, written or oral, among the parties hereto relating to this
Amendment Number One or the Financing Agreement that are not fully and
completely set forth herein or therein. All representations, warranties,
covenants, agreements, undertakings, waivers, and releases of Dealers contained
herein shall survive the payment and performance in full of the Obligations.
12. Any provision of this Amendment Number One which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
the remaining provisions of this Amendment Number One or affecting the validity
or enforceability of such provision in any other jurisdiction.
13. This Amendment Number One may be executed in any number of counterparts,
each of which counterparts, once they are executed and delivered, shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same agreement. This Amendment Number One may be
executed by any party to this Amendment Number One by original signature,
facsimile and/or electronic signature.
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment Number
One as of the date first above written.

              DEALERS:    
 
            MARINEMAX, INC.    
 
            By:   /s/ Kurt M. Frahn              
 
  Print Name:   Kurt M. Frahn    
 
  Title:   Vice President of Finance,    
 
      Treasurer and Assistant Secretary    
 
            MARINEMAX EAST, INC.    
 
            By:   /s/ Kurt M. Frahn              
 
  Print Name:   Kurt M. Frahn    
 
  Title:   Assistant Secretary    

 

5



--------------------------------------------------------------------------------



 



              MARINEMAX SERVICES, INC.    
 
            By:   /s/ Kurt M. Frahn              
 
  Print Name:   Kurt M. Frahn    
 
  Title:   Assistant Secretary    
 
            MARINEMAX NORTHEAST, LLC    
 
            By:   /s/ Kurt M. Frahn              
 
  Print Name:   Kurt M. Frahn    
 
  Title:   Assistant Secretary    
 
            BOATING GEAR CENTER, LLC    
 
            By: MARINEMAX EAST, INC., the sole member of Boating Gear Center,
LLC    
 
            By:   /s/ Kurt M. Frahn              
 
  Print Name:   Kurt M. Frahn    
 
  Title:   Assistant Secretary    
 
            US LIQUIDATORS, LLC    
 
            By:   /s/ Kurt M. Frahn              
 
  Print Name:   Kurt M. Frahn    
 
  Title:   Assistant Secretary    
 
            NEWCOAST FINANCIAL SERVICES, LLC    
 
            By:   /s/ Kurt M. Frahn              
 
  Print Name:   Kurt M. Frahn    
 
  Title:   Assistant Secretary    

 

6



--------------------------------------------------------------------------------



 



              CDF:    
 
            GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION
 
           
By:
   /s/ Waller Blackwell                  
 
  Print Name:    Waller Blackwell    
 
  Title:    Wholesale Risk Underwriting Leader    

 

7